t c summary opinion united_states tax_court everardo garcia petitioner v commissioner of internal revenue respondent docket no 11987-11s filed date everardo garcia pro_se linette b angelastro and jordan scott musen for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure in a notice_of_deficiency dated date respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure for tax_year after a concession the issues for decision are whether petitioner is entitled to deductions claimed on schedule c profit or loss from business whether petitioner is entitled to deductions claimed on schedule e supplemental income and loss in excess of the amounts allowed by respondent whether petitioner is subject_to restrictions under sec_32 from receiving an earned_income_tax_credit for tax years and and whether petitioner is liable for the accuracy-related_penalty under sec_6662 background some of the facts have been stipulated and we incorporate the stipulation of facts supplemental stipulation of facts and the accompanying exhibits by thi sec_1respondent concedes that petitioner did not receive dollar_figure of unreported income from omnilife usa in reference petitioner resided in california when his petition was filed petitioner’s testimony was given through an interpreter at trial petitioner timely filed a joint federal_income_tax return for tax_year although petitioner filed a joint_return he was single during petitioner’s return was prepared by jir business management service in petitioner was self-employed as a performer in a mariachi group petitioner also owned two rental properties one property was an apartment complex in lompoc with four apartments lompoc apartment complex and the other was a single-family residence petitioner filed with his return a schedule c on which he reported gross_receipts and claimed car and truck expenses for his business activity petitioner also filed a schedule e on which he reported rental income and expenses for the two rental properties 2many of the documents petitioner submitted were attached as exhibits to the supplemental stipulation of facts which was filed after trial respondent objected to introduction of a number of those exhibits on the grounds of relevancy authenticity and hearsay we need not and do not rule on the admissibility of those exhibits because any additional deductions we allow are not allowed on the basis of documents to which respondent objects 3respondent asserted at trial that petitioner’s return preparer was under indictment for filing fraudulent_returns and for identity theft on date respondent issued a notice_of_deficiency to petitioner disallowing certain deductions that petitioner claimed on schedules c and e as follows schedule c expense amount claimed car and truck dollar_figure schedule e expense amount claimed utilities repairs depreciation expense or depletion management fees legal and other professional fees dollar_figure big_number big_number big_number big_number amount disallowed dollar_figure amount disallowed dollar_figure big_number big_number big_number big_number amount allowed --- amount allowed dollar_figure big_number --- --- the notice_of_deficiency also determined that petitioner recklessly or intentionally disregarded rules and regulations when he claimed the earned_income_tax_credit for and he is therefore subject_to the restrictions in sec_32 for and respondent also determined an accuracy-related_penalty under sec_6662 discussion the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and a taxpayer generally bears the burden of proving otherwise rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed rule a 292_us_435 pursuant to sec_7491 the burden_of_proof may shift to the commissioner if the taxpayer produces credible_evidence with respect to any relevant factual issue and meets other requirements petitioner does not contend that sec_7491 shifts the burden_of_proof to respondent nor does the record establish that petitioner satisfies the sec_7491 requirements sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in order for an expense to be necessary it must be appropriate and helpful to the taxpayer’s business welch v helvering u s pincite an expense will be considered ordinary if it is a common or frequent occurrence in the type of business in which the taxpayer is involved 308_us_488 to be engaged in a trade_or_business an individual must be involved in an activity with continuity and regularity and the primary purpose for engaging in the activity must be for income or profit 480_us_23 taxpayers must keep sufficient records to substantiate any deductions claimed sec_6001 as a general_rule if the trial record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to adequately substantiate the precise amount of the deduction to which he is otherwise entitled the court may estimate the amount of the deductible expense and allow the deduction to that extent bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making 39_f2d_540 2d cir we cannot estimate the amount however unless the taxpayer proves that he or she paid_or_incurred some deductible expense and provides some basis from which we can develop a reasonable estimate 245_f2d_559 5th cir in the case of expenses paid_or_incurred with respect to listed_property eg passenger automobiles or other_property used as a means of transportation sec_274 overrides the cohan doctrine and provides that these expenses are deductible only if the taxpayer meets stringent substantiation requirements sec_274 sec_280f see 560_f2d_973 9th cir rev’g on other grounds tcmemo_1974_59 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date i schedule c car and truck expenses petitioner claimed and respondent disallowed a deduction for schedule c car and truck expenses of dollar_figure petitioner submitted a document titled mileage travel to substantiate the amount claimed on his schedule c but when he was asked at trial about the amount of car and truck expenses he claimed petitioner stated i have no idea passenger automobiles are listed_property under sec_280f sec_274 disallows any deduction with respect to listed_property unless the taxpayer adequately substantiates the amount of the expense the time and place of the travel or use of the property the business_purpose of the expense and the business relationship of the persons using the property although petitioner introduced a mileage log to document the amount of travel he did not introduce evidence of the business purposes for which he used the vehicle we find that petitioner has not satisfied the strict substantiation requirements of sec_274 and we conclude that he is not entitled to any deduction for car and truck expenses for ii schedule e deductions a utilities petitioner claimed a deduction of dollar_figure for utilities related to the lompoc apartment complex and respondent disallowed dollar_figure of that amount petitioner testified that he had all the receipts to substantiate the claimed deduction but he was uncertain whether he submitted all of the receipts as exhibits he provided copies of utility bills canceled checks and bank statements to substantiate his claimed deduction for utility expenses many of the receipts that petitioner submitted to substantiate his deduction duplicated amounts respondent previously allowed respondent allowed a dollar_figure deduction for utility expenses which corresponds to the city of lompoc utility bills attached to the stipulation of facts as pages through of exhibit 18-p in addition to the amounts respondent already allowed petitioner submitted documents that substantiate a portion of the disallowed deduction for utility expenses petitioner established that he paid an additional dollar_figure for utilities to the city of lompoc which petitioner was billed for on date but did not pay until date petitioner also substantiated utility payments made to the southern california gas co petitioner submitted a gas bill dated date for the lompoc apartment complex although that bill does not relate to the year at issue it does provide the account number that corresponds to the lompoc apartment complex the bank statements and canceled checks that petitioner submitted establish that petitioner paid dollar_figure to the southern california gas co in on the basis of the documents petitioner submitted to substantiate his claimed deduction for utility expenses petitioner is entitled to an additional dollar_figure deduction for utility expenses above the dollar_figure respondent allowed for b repairs petitioner claimed a deduction of dollar_figure for repairs related to the lompoc apartment complex and respondent disallowed dollar_figure of that amount to substantiate the deduction he claimed petitioner submitted plumbing bills from w m rieck plumbing bank statements and copies of canceled checks respondent allowed a deduction of dollar_figure for repairs and some of the plumbing bills that petitioner submitted duplicated the amount already allowed in addition to the amounts respondent already allowed petitioner submitted documents that substantiate a portion of the disallowed deduction for repairs petitioner established that he paid an additional dollar_figure to w m rieck plumbing on date for which he is entitled to a deduction petitioner’s documents also established that he made payments totaling dollar_figure in to mid-coast glass co home depot and ace hardware and for pest control services petitioner did not testify about these amounts and it is not clear from the substantiating documents that these expenses related solely to the lompoc apartment complex it is clear from the record that petitioner did incur repair expenses for the lompoc apartment complex and we find that most of these payments related to the lompoc apartment complex using our best judgment we estimate that petitioner is entitled to additional deductions of dollar_figure for the plumbing expense and dollar_figure for the remaining repairs for a total deduction of dollar_figure above the dollar_figure respondent allowed for c schedule e depreciation petitioner claimed dollar_figure in depreciation_deductions for both the lompoc apartment complex and the single-family rental home in of that amount dollar_figure was for the lompoc apartment complex the amount was determined by using the straight-line method a cost_basis of dollar_figure and a recovery_period of years respondent disallowed the dollar_figure depreciation deduction for the lompoc apartment complex and contends that petitioner did not establish the cost or other basis of the building or that it is depreciable a taxpayer is allowed to deduct a reasonable allowance for the exhaustion and wear_and_tear of property used in a trade_or_business or held_for_the_production_of_income sec_167 pursuant to sec_168 the depreciation deduction for any tangible_property is generally determined by using the applicable_depreciation_method the applicable convention and the applicable_recovery_period the period for depreciation of an asset begins when the asset is first placed into service sec_1_167_a_-10 income_tax regs generally depreciation is computed by using the cost of the property as its basis sec_167 sec_1011 sec_1012 sec_1_167_g_-1 income_tax regs if depreciable_property and nondepreciable_property such as real_property with improvements are bought for a lump sum the cost must be apportioned between the land and the improvements 506_us_546 sec_1_167_a_-5 income_tax regs under sec_1_167_a_-5 income_tax regs the depreciation allowance must be based on the proportionate value of the building in relation to that of the land at the time of acquisition to establish the basis for the disallowed portion of his claimed depreciation deduction relating to the lompoc apartment complex petitioner submitted a buyer’s estimated settlement statement an asset life history worksheet and an asset entry worksheet the estimated settlement statement is dated date provides an estimated closing date of date for petitioner’s purchase of the lompoc apartment complex and lists the purchase_price as dollar_figure the asset life history worksheet uses dollar_figure as petitioner’s basis in the property to calculate the yearly allowable_depreciation and the asset entry worksheet states that of the property is used for business there is nothing in the record that apportions the dollar_figure purchase_price for the lompoc apartment complex between the land and the improvements at the time of acquisition petitioner has not established that he is entitled to a depreciation deduction under sec_167 nor has he provided us a basis on which we might estimate the claimed depreciation expense attributable to the lompoc apartment complex see cohan v commissioner f 2d pincite accordingly we sustain respondent’s determination that petitioner is not entitled to a depreciation deduction in excess of that already allowed with respect to the taxable_year d schedule e management fees petitioner claimed and respondent disallowed a dollar_figure deduction for management fees for the lompoc apartment complex petitioner did not provide any receipts to substantiate the management fees but he credibly testified that he paid the manager dollar_figure in cash per month we allow petitioner the dollar_figure deduction on the basis of his testimony e schedule e legal and other professional fees petitioner claimed and respondent disallowed a dollar_figure deduction for legal and other professional fees for the lompoc apartment complex when petitioner was questioned about the deduction he said i don’t know what that might be i have no idea petitioner submitted several documents to try to substantiate the deduction among the documents are a retainer agreement between petitioner and consumer protection legal services inc dated date and a copy of a check dated date for dollar_figure payable to first housing of america petitioner also submitted copies of two additional checks payable to first housing of america dated february and date for dollar_figure and dollar_figure respectively and a check dated date for dollar_figure payable to gary lane petitioner may have incurred legal and other professional fees during in relation to the lompoc apartment complex but his testimony and the documents submitted do not provide a basis to estimate the claimed expense see cohan v commissioner f 2d pincite some of the documents relate to years other than and the documents that do relate to do not establish that the amounts paid were for legal or other professional fees we sustain respondent’s determination disallowing the deduction for legal and other professional fees iii earned_income_tax_credit the notice_of_deficiency determined on the basis of the adjustments respondent made to petitioner’s earned_income that petitioner was not entitled to the earned_income_tax_credit eitc the notice_of_deficiency also determined that petitioner’s claim of the eitc for was due to reckless or intentional disregard of the rules or regulations and is thus restricted under sec_32 a denial of eitc under sec_32 sec_32 provides a credit in an amount equal to the credit percentage of so much of the taxpayer’s earned_income as does not exceed the earned_income amount sec_32 however provides that n o credit shall be allowed under subsection a for the taxable_year if the aggregate amount of disqualified_income of the taxpayer for the taxable_year exceeds dollar_figure this amount is increased for inflation under sec_32 disqualified_income includes gross_income from rent over the sum of the deductions allocable to that gross_income sec_32 petitioner reported income of dollar_figure on his schedule e for this amount did not exceed the allowable_amount of disqualified_income for tax_year see sec_32 and j respondent in the notice_of_deficiency determined that petitioner was not entitled to certain deductions claimed on his schedule e even after the additional deductions that we have allowed petitioner’s disqualified_income exceeds the allowable_amount for tax_year see id accordingly petitioner is not entitled to the eitc claimed for tax_year b sec_32 restriction sec_32 disallows the eitc for the period of taxable years after the most recent taxable_year for which there was a final_determination that the taxpayer’s claim of credit under this section was due to reckless or intentional_disregard_of_rules_and_regulations but not due to fraud the eitc petitioner claimed on his return was determined in the notice_of_deficiency to be due to petitioner’s reckless or intentional disregard of the rules and regulations regarding the earned_income_tax_credit under sec_32 respondent further asserted at trial that petitioner recklessly or intentionally disregarded the rules and regulations because respondent think s what happened is petitioner went to a return preparer who essentially disregarded the tax law in the preparation of the return because normal software would have kicked out if you had schedule e income that high though petitioner was unable to substantiate all of the disallowed deductions he did establish that he was entitled to deductions greater than respondent allowed and provided credible testimony that he wanted to cooperate and did not understand his return preparer’s legal problems although petitioner is not entitled to the eitc for because of the adjustments to his earned_income we are satisfied that petitioner’s claim of the eitc for tax_year was not due to a reckless or intentional_disregard_of_rules_and_regulations thus petitioner is not subject_to the restriction under sec_32 for and iv accuracy-related_penalty sec_6662 and b and imposes a penalty of of the portion of an underpayment_of_tax attributable to the taxpayer’s negligence disregard of rules or regulations or substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement includes an understatement of income_tax that exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs with respect to a taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect see id pincite see also rule a welch v helvering u s pincite petitioner claimed some deductions on his return that he is unable to substantiate furthermore the underpayment_of_tax required to be shown on his return is a substantial_understatement_of_income_tax because the understatement exceeds dollar_figure which is greater than of the tax required to be shown on the return see sec_6662 d sec_1_6662-3 income_tax regs respondent’s burden of production under sec_7491 has been satisfied the sec_6662 accuracy-related_penalty does not apply with respect to any portion of an underpayment if the taxpayer proves that there was reasonable_cause for such portion and that he acted in good_faith with respect thereto sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess the proper tax_liability the knowledge and the experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs reliance upon expert advice will not exculpate a taxpayer who supplies the return preparer with incomplete or inaccurate information 14_tc_255 reliance on a preparer or software is not reasonable where even a cursory review of the return would reveal inaccurate entries see pratt v commissioner tcmemo_2002_279 the underpayment at issue is attributable to the schedule c and e adjustments that respondent made we are satisfied that petitioner whose command of the english language is limited made a good-faith effort to properly determine his federal_income_tax liability and that the underpayment results from reliance on the advice of a return preparer combined with an honest misunderstanding of fact or law that is reasonable in the light of his experience and knowledge accordingly we hold that petitioner is not liable for the sec_6662 accuracy-related_penalty for to reflect the foregoing decision will be entered under rule
